ORDER

MICHEL, Circuit Judge.
The parties respond to the court’s order directing Peter W. Jackson to show cause why his petition for review should not be should be dismissed as premature.
Jackson seeks review of the Merit Systems Protection Board’s October 25, 2002 order denying the agency’s motion to dismiss and directing the appeal to be set for hearing. A hearing has been set for March 11, 2003. Jackson’s response does not address the issue of whether his petition for review is premature for lack of a final decision. The Department of Veterans Affairs responds that dismissal is appropriate. We agree.
Until the Board issues a final decision or order, there can be no review in this court. See 28 U.S.C. § 1295(a)(9); Haines v. Merit Sys. Protection Bd., 44 F.3d 998, 1000-01 (Fed.Cir.1995) (there must be a final decision or order of the Board before this court has jurisdiction to review the Board’s determinations).
Accordingly,
*435IT IS ORDERED THAT:
(1) Jackson’s petition for review is dismissed as premature.
(2) Each side shall bear its own costs.